Citation Nr: 0328724	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness.  

2.  Entitlement to service connection for a pulmonary 
disorder due to an undiagnosed illness.  

3.  Entitlement to service connection for a digestive 
disorder, to include gastritis, due to an undiagnosed 
illness.  

4.  Entitlement to service connection for weight loss, due to 
an undiagnosed illness.  

5.  Entitlement to service connection for a disorder of the 
esophagus, to include a hiatal hernia with gastroesophageal 
reflux, due to an undiagnosed illness.  

6.  Entitlement to service connection for left hand surgery.  

7.  Entitlement to service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1983 and from September 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection has previously 
come before the Board.  In June 1999, the Board remanded the 
issue to the RO for additional development.  The case has 
been returned to the Board for further appellate review.  

In a claim received in July 2000, the veteran indicated that 
he was seeking an increased evaluation for residuals of 
trauma to the head and cervicodorsal region.  On VA 
examination in May 2002, the veteran indicated that he was 
seeking entitlement to service connection for a cardiac 
disorder.  These issues are referred to the RO for any 
appropriate action.  




REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

On VA examination in May 2002, the veteran stated that he had 
been undergoing VA treatment, as well as treatment at "PIC" 
and "FSE."  These records have not been associated with the 
claims file.  

In addition, he stated that he had been unable to perform 
reserve duty since December 2001.  It appears that there may 
additional reservist records that have not been associated 
with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain any pertinent 
VA and private treatment records, as 
well as reservist records, that have not 
been associated with the claims file.  

2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
pertaining to the issues of entitlement 
to service connection for a bladder 
disorder due to an undiagnosed illness, 
a pulmonary disorder due to an 
undiagnosed illness, a digestive 
disorder, to include gastritis, due to 
an undiagnosed illness, weight loss due 
to an undiagnosed illness, a disorder of 
the esophagus, to include hiatal hernia 
with gastroesophageal reflux, due to an 
undiagnosed illness, and left hand 
surgery should be issued.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


